Exhibit 10.23

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of August 31, 2016
(the “Agreement Date”), with an effective date of January 1, 2016 (the
“Effective Date”), by Playa Resorts Management, LLC, a Delaware limited
liability company with an address at 3950 University Drive, Suite 301, Fairfax,
Virginia 22030 (“Playa Resorts”), and Bruce D. Wardinski (“Mr. Wardinski”).
Playa Hotel & Resorts, B.V., a Dutch Company (“Playa”), is entering into this
Agreement solely with respect to Section 12 below.

WHEREAS, Mr. Wardinski currently serves as the Chief Executive Officer of Playa
Resorts (“CEO”) and the Chairman of the Board of Managers of Playa Resorts (the
“Playa Resorts Board”); and

WHEREAS, as of the Effective Date, Playa Resorts desires to continue to engage
Mr. Wardinski as CEO and Chairman of the Playa Resorts Board and Mr. Wardinski
desires to continue to serve as CEO and Chairman of the Playa Resorts Board
pursuant to the terms and conditions of this Agreement; and

WHEREAS, Mr. Wardinski currently serves as Chief Executive Officer of Playa
(“Playa CEO”) and Chairman of the Board of Directors of Playa (“Playa Chairman
of the Board”) (together, the “Playa Appointments”), and is a member of various
boards of Playa’s subsidiaries; and

WHEREAS, Playa and Mr. Wardinski each desire to confirm Mr. Wardinski’s Playa
Appointments pursuant to Section 12 below.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1. Term

Playa Resorts shall continue to employ Mr. Wardinski, and Mr. Wardinski shall
continue to be employed by Playa Resorts, upon the terms and conditions set
forth in this Agreement. Unless terminated earlier pursuant to Section 5 below,
Mr. Wardinski’s employment pursuant to this Agreement shall be for the period
commencing on the Effective Date and ending on December 31, 2019; provided,
however, that the term of this Agreement shall be automatically extended until
December 31, 2021 unless either Playa Resorts or Mr. Wardinski elects not to so
extend the term by providing written notice (“Non-Renewal Notice”) to the other
no less than three (3) months and not more than twelve (12) months prior to
December 31, 2019 (the term being the “Employment Period”).

 

2. Title; Duties

(a) Mr. Wardinski shall be employed as CEO, and shall serve as a member of the
Playa Resorts Board subject to any required corporate approvals. Mr. Wardinski
shall report to the Board of Directors of Playa (the “Playa Board”), which shall
have the final and exclusive authority to direct, control and supervise the
activities of Mr. Wardinski as CEO. Mr. Wardinski shall perform such services
consistent with his position as CEO as may be assigned to him from time to time
by the Playa Board or the Playa Resorts Board including managing the affairs and
assets of Playa and Playa Resorts, developing and executing the policies,
practices and

 

1



--------------------------------------------------------------------------------

mission of Playa and Playa Resorts as determined by the Playa Board,
administering and promoting the business of Playa and Playa Resorts and
overseeing and directing the officers and other personnel of Playa and Playa
Resorts in accordance with applicable company policies and procedures,
applicable law and the directives of the Playa Board and the Playa Resorts
Board. Mr. Wardinski is employed in a fiduciary relationship with Playa and
Playa Resorts. At the request of the Playa Board and in his capacity as Playa
Chairman of the Board, Mr. Wardinski shall recuse himself from all actions of
the Playa Resorts Board and the Playa Board (including their compensation
committees) relating to evaluation of his performance, compensation decisions
that may affect him, decisions relating to his retention and any action relating
to this Agreement. In addition to the foregoing, Mr. Wardinski shall perform
duties consistent with the Playa Appointments and his appointment from time to
time to any other executive positions with Playa Resorts, Playa or any of
Playa’s subsidiaries (collectively and individually with Playa, the “Playa
Affiliates”). For the avoidance of doubt, Mr. Wardinski may be appointed,
removed and reappointed to or from executive and directorship positions of any
Playa Affiliate and any such action, other than a removal of Mr. Wardinski
(i) as an executive of Playa Resorts or (ii) from any of his Playa Appointments,
shall not constitute a termination of Mr. Wardinski under this Agreement.

(b) Mr. Wardinski shall carry out his duties set forth in this Agreement at
Playa Resorts’ offices in Fairfax, Virginia; provided, however, that
Mr. Wardinski’s duties require extensive and extended travel, which the parties
expect, may involve travel approximately fifty percent (50%) of the time with
fluctuation based upon business exigencies.

 

3. Extent of Services

(a) General. Mr. Wardinski shall devote a substantial majority of his business
time, attention, skill and effort to the performance of his duties under this
Agreement. Mr. Wardinski may, to the extent such activities do not impair the
performance of his duties to Playa Resorts or the Playa Affiliates: (i) engage
in personal investments and charitable, professional and civic activities;
(ii) serve on boards of directors (or other governing bodies) of non-competitive
corporations (or other entities) other than Playa Resorts and the Playa
Affiliates; (iii) serve as Playa Chairman of the Board; and (iv) engage in such
additional activities and serve on such additional boards of directors (or other
governing bodies) as the Playa Board and the Playa Resorts Board shall approve;
provided, however, that Mr. Wardinski shall resign promptly from any additional
boards of directors (or additional other governing bodies) if directed to do so
by either the Playa Board or the Playa Resorts Board in either case in its sole
and absolute discretion. Mr. Wardinski shall not serve on the board of directors
(or other governing body) of any corporation (or any other entity) that engages
in activities in competition with those of Playa, Playa Resorts or the Playa
Affiliates. Mr. Wardinski shall perform his duties to the best of his ability,
shall adhere to Playa Resorts’ published policies and procedures and shall use
his best efforts to promote the interests, reputation, business and welfare of
both Playa Resorts and Playa.

 

4. Compensation and Benefits

(a) Salary. Commencing January 1, 2016, Playa Resorts shall pay Mr. Wardinski a
gross annual base salary (“Base Salary”) of Seven Hundred and Fifty Thousand
Dollars ($750,000.00) for his service as CEO. For the avoidance of doubt,
Mr. Wardinski shall not be entitled to receive any other salary to the extent he
serves as an officer, director or employee of any other Playa Affiliate. The
Base Salary shall be payable in arrears in approximately equal semi-monthly
installments (except that the first and last such semi-monthly installments may
be

 

2



--------------------------------------------------------------------------------

prorated if necessary) on Playa Resorts’ regularly scheduled payroll dates,
minus such deductions as may be required by law or reasonably requested by
Mr. Wardinski. The Playa Board shall review Mr. Wardinski’s Base Salary annually
in conjunction with its regular review of executives’ salaries and make such
increases, if any, to his Base Salary as the Playa Board shall deem appropriate
in its sole and absolute discretion.

(b) Incentive Compensation

(i) Mr. Wardinski shall be eligible to receive a “Discretionary Annual Bonus”
with a target amount of one hundred twenty five percent (125%) of the sum of his
annual Base Salary and with a maximum of two hundred percent (200%) of the sum
of his annual Base Salary. The amount, if any, of each Discretionary Annual
Bonus payable to Mr. Wardinski shall be determined by the Playa Board in its
sole and absolute discretion, taking into account such criteria as the Playa
Board shall deem appropriate. The Playa Board shall make its determination of
the amount of the Discretionary Annual Bonus (if any) payable to Mr. Wardinski
promptly after the Playa Board’s acceptance of the financial results for the
applicable year. Mr. Wardinski shall be entitled to receive the Discretionary
Annual Bonus (if any) for a given year so long as he is an employee on the last
day of the year for which the Discretionary Annual Bonus is given. Each such
Discretionary Annual Bonus directed to be awarded to Mr. Wardinski shall be
payable as soon as practical, but no later than sixty (60) days), after the
Playa Board makes its bonus determination for the applicable year (but in all
events within the year following the year of performance). Subject to the
foregoing, Mr. Wardinski may be entitled to receive a pro-rata amount of the
Discretionary Annual Bonus for any partial calendar year occurring by reason of
termination of this Agreement pursuant to Section 5(b) or (c) below.

(ii) Mr. Wardinski shall be eligible to participate in any equity compensation
plan under which similarly-situated senior executives of Playa Resorts are
eligible to receive equity awards for service to Playa Resorts (the “EIP”). The
terms and amounts of any EIP awards granted to Mr. Wardinski shall be determined
by the Playa Board in its sole and absolute discretion. Payments of amounts (if
any) under the EIP shall be structured to provide liquidity at such times and in
such amounts as is necessary to permit Mr. Wardinski to pay on a timely basis
all income and employment taxes due by reason of any incentive compensation
payable to him under the EIP.

(iii) Mr. Wardinski may be eligible to participate in such other incentive
compensation programs as may be provided to senior executives of Playa Resorts
or the Playa Affiliates from time-to-time.

(iv) Notwithstanding anything to the contrary contained in this Agreement,
Mr. Wardinski’s entitlement to any Discretionary Annual Bonus and any award
granted to Mr. Wardinski under the EIP or any other incentive compensation
program shall be determined and approved by the Playa Board, in each case in its
sole and absolute discretion.

(c) Other Benefits. Commencing on January 1, 2016, Mr. Wardinski shall be
entitled to paid time off and holiday pay in accordance with Playa Resorts
policies in effect from time to time, and to participate in such life, health
and disability insurance, pension, deferred compensation and incentive plans,
stock options and awards, performance bonuses and other benefits as Playa
Resorts extends, as a matter of policy, to senior executive employees of Playa
Resorts.

 

3



--------------------------------------------------------------------------------

(d) Reimbursement of Business Expenses. Playa Resorts shall reimburse
Mr. Wardinski for all reasonable travel, entertainment and other expenses
incurred or paid by Mr. Wardinski in connection with, or related to, the
performance of his duties, responsibilities or services to Playa Resorts and the
other Playa Affiliates under this Agreement in accordance with the reimbursement
policy and procedure then adopted, from time to time, by Playa Resorts and upon
presentation by Mr. Wardinski of reasonable documentation, expense statements,
vouchers and such other supporting information as Playa Resorts may reasonably
request.

 

5. Termination

(a) Termination by Playa Resorts for Cause. Playa Resorts may terminate
Mr. Wardinski’s employment under this Agreement at any time for Cause upon
written notice. For purposes of this Agreement, “Cause” for termination shall
mean any of the following: (i) the conviction of Mr. Wardinski of, or the entry
of a plea of guilty, first offender probation before judgment or nolo contendere
by Mr. Wardinski to, any felony or any other crime involving dishonesty;
(ii) fraud, misappropriation, embezzlement or breach of fiduciary duty by
Mr. Wardinski with respect to Playa Resorts or any of the Playa Affiliates;
(iii) Mr. Wardinski’s willful failure, bad faith or gross negligence in the
performance of his assigned duties for Playa Resorts or any Playa Affiliate
following Mr. Wardinski’s receipt of written notice of such willful failure, bad
faith or gross negligence; (iv) Mr. Wardinski’s failure to follow reasonable and
lawful directives of Playa Resorts or the other applicable Playa Affiliates
following Mr. Wardinski’s receipt of written notice of such failure; (v) any act
or omission of Mr. Wardinski that that the Playa Board reasonably determines to
be likely to have a material adverse impact on Playa Resorts’ or any Playa
Affiliate’s business or reputation for honesty and fair dealing; other than an
act or failure to act by Mr. Wardinski acting reasonably, in good faith and
without reason to believe that such act or failure to act would adversely impact
Playa Resorts’ or any Playa Affiliate’s business or reputation for honesty and
fair dealing; or (vi) the breach by Mr. Wardinski of any material term of this
Agreement following Mr. Wardinski’s receipt of written notice of such breach.
Playa Resorts shall provide Mr. Wardinski a period of thirty (30) days following
receipt of any written Cause notification in order to allow Mr. Wardinski the
opportunity to effectuate a cure of the acts or omissions that form the basis
for the determination, but only to the extent such acts or omissions are capable
of cure.

(b) Termination by Playa Resorts without Cause. Upon giving Mr. Wardinski sixty
(60) days’ written notice, Playa Resorts may terminate this Agreement at any
time without Cause, which for avoidance of doubt, shall include termination of
Mr. Wardinski from any of his Playa Appointments. At Playa Resorts’ sole and
absolute discretion, it may substitute sixty (60) days’ salary in lieu of
notice. Any salary paid to Mr. Wardinski by Playa Resorts in lieu of notice
shall not be offset against any entitlement Mr. Wardinski may have to the
Severance Payment pursuant to Section 6(c)(i) below.

(c) Termination by Mr. Wardinski for Good Reason. Mr. Wardinski may terminate
his employment with Playa Resorts under this Agreement at any time for Good
Reason, upon sixty (60) days’ written notice by Mr. Wardinski to Playa Resorts.
Mr. Wardinski may not terminate this Agreement for Good Reason hereunder unless
and until he has provided Playa Resorts with written notice of the action which
Mr. Wardinski contends to be Good Reason (which notice must specify that such
action constitutes the basis for a “Good Reason” resignation hereunder), such
written notice is provided within sixty (60) days of the occurrence

 

4



--------------------------------------------------------------------------------

of the event which Mr. Wardinski contends to be Good Reason and Playa Resorts
has failed to reasonably remedy such action within thirty (30) days of receiving
such written notice. For purposes of this Agreement, “Good Reason” for
termination shall mean any of the following: (i) the assignment to Mr. Wardinski
of substantial duties or responsibilities materially inconsistent with
Mr. Wardinski’s position at Playa Resorts or, to the extent Mr. Wardinski is a
senior executive of a Playa Affiliate, his responsibilities are inconsistent
with those of a senior executive of such other Playa Affiliate or any other
action by Playa or Playa Resorts which results in a substantial diminution of
Mr. Wardinski’s duties or responsibilities as a senior executive of Playa
Resorts (for the avoidance of doubt, if Mr. Wardinski is removed as a director
or senior executive of any Playa Affiliate, such removal or resignation shall
not constitute a basis for a resignation or termination of this Agreement by
Mr. Wardinski for Good Reason); (ii) Playa Resorts’ failure to pay Mr. Wardinski
any Base Salary or other compensation to which he is entitled for a period of
three (3) business days; (iii) a material reduction in Mr. Wardinski’s Base
Salary; or (iv) a breach of any material term of this Agreement by Playa
Resorts, or Playa under Section 12 below.

(d) Mr. Wardinski’s Death or Disability. Mr. Wardinski’s employment with Playa
Resorts shall terminate immediately upon his death or, upon written notice as
set forth below, his Disability. As used in this Agreement, “Disability” shall
mean such permanent physical or mental impairment as would render Mr. Wardinski
unable to perform his duties under this Agreement for more than one hundred
eighty (180) days. If the Employment Period is terminated by reason of
Mr. Wardinski’s Disability, either party shall give thirty (30) days’ advance
written notice to that effect to the other. This Section 5(d) is intended to be
interpreted and applied consistent with any laws, statutes, regulations and
ordinances prohibiting discrimination, harassment or retaliation on the basis of
a disability.

(e) Termination by Mr. Wardinski without Good Reason. Mr. Wardinski may
terminate his employment under this Agreement at any time without Good Reason
upon giving Playa Resorts sixty (60) days’ written notice.

(f) Non-Renewal or End of Employment Period. Either Mr. Wardinski or Playa
Resorts may cause the Employment Period to terminate on December 31, 2019 by
delivering a Non-Renewal Notice to the other in accordance with Section 1 above.
If a Non-Renewal Notice is not so delivered, then the Employment Period shall
automatically terminate on December 31, 2021 (unless terminated earlier as
provided herein).

 

6. Effect of Termination

(a) General. Regardless of the reason for any termination of this Agreement
(other than terminations due to Mr. Wardinski’s death or Disability, which are
covered by Sections 6(e)(i) and (ii) below, respectively), Mr. Wardinski shall
be entitled to receive each of the following: (i) payment of any unpaid portion
of his Base Salary through the effective date of termination; (ii) reimbursement
for any outstanding reasonable business expense he has incurred in performing
his duties hereunder in accordance with Section 4(d) above; (iii) continued
insurance benefits to the extent required by law; and (iv) payment of any fully
vested but unpaid rights as required by the terms of any bonus or other
incentive pay plan, or any other employee benefit plan or program of Playa
Resorts or a Playa Affiliate.

(b) Termination by Playa Resorts for Cause. If Playa Resorts terminates
Mr. Wardinski’s employment for Cause, Mr. Wardinski shall have no rights or
claims under this Agreement against Playa Resorts or any of the Playa Affiliates
or their officers, directors,

 

5



--------------------------------------------------------------------------------

employees or equity holders, with respect to such termination of employment, or
with respect to termination of the Playa Appointments or the termination of any
other position then held by Mr. Wardinski with any of the Playa Affiliates,
except only to receive the payments and benefits described in Section 6(a)
above.

(c) Termination by Playa Resorts without Cause or by Mr. Wardinski for Good
Reason. If Playa Resorts terminates this Agreement without Cause pursuant to
Section 5(b) above, or Mr. Wardinski terminates this Agreement for Good Reason
pursuant to Section 5(c) above, in each case during the Employment Period, then
Mr. Wardinski shall only be entitled to receive, and Playa Resorts shall pay, in
addition to the items referenced in Section 6(a) above, the following:

(i) An aggregate amount equal to two (2) times his Base Salary at the rate in
effect on his last day of employment (the “Severance Payment”). The Severance
Payment shall be paid in twenty-four (24) equal monthly installments commencing
after Mr. Wardinski’s termination of employment, subject to all legally required
payroll deductions and withholdings. The twenty-four (24)-month period during
which Severance Payments shall be tendered is the “Severance Payment Period.”

(ii) To help defray Mr. Wardinski’s costs of procuring health insurance coverage
(including COBRA), Playa Resorts shall pay Mr. Wardinski an additional monthly
amount of One Thousand Five Hundred Dollars ($1,500.00) (the “Additional
Amount”) with each Severance Payment installment during the Severance Payment
Period to be paid to Mr. Wardinski under Section 6(c)(i) above; provided,
however, that Mr. Wardinski shall promptly notify Playa Resorts if he becomes
eligible to obtain insurance coverage under another group insurance plan at
which time payment of the Additional Amount to Mr. Wardinski shall cease. In no
event shall payment of the Additional Amount to Mr. Wardinski extend beyond the
Severance Payment Period.

(iii) A pro-rata share of any Discretionary Annual Bonus which Mr. Wardinski
otherwise would have been entitled under Section 4(b)(i) above for the calendar
year in which his employment terminates without Cause or for Good Reason, with
such discretionary amount determined by the Playa Board in good faith and
prorated based on the number of days Mr. Wardinski is employed in the year of
termination. Such pro-rated bonus shall be paid to Mr. Wardinski within sixty
(60) days following the later of the end of the calendar year in which such
termination occurs and the date the financial results of such year are accepted
by the Playa Board (but in all events within the year following the year of
termination) and in no event shall any discretionary amount be determined in a
manner different than such amounts are determined for still-employed senior
executives of Playa Resorts.

(d) Termination by Mr. Wardinski without Good Reason. If Mr. Wardinski
terminates this Agreement without Good Reason, Mr. Wardinski shall only be
entitled to receive the payments and benefits described in Section 6(a) above
plus the amount equal to two (2) monthly installments of the Additional Amount
within forty-five (45) days after the date of termination of this Agreement.

(e) Termination upon Death or Disability

(i) If Mr. Wardinski’s employment terminates in the event of his death,
Mr. Wardinski’s estate shall be entitled to receive (a) payment of any unpaid
portion of

 

6



--------------------------------------------------------------------------------

his Base Salary through the date of his death, (b) payment of any fully vested
but unpaid rights as required by the terms of any bonus or other incentive pay
plan or any other employee benefit plan or program of Playa Resorts or the Playa
Affiliates and (c) a pro-rata share of any Discretionary Annual Bonus to which
he otherwise would have been entitled under Section 4(b)(i) above for the
calendar year in which his death occurs at no less than the target bonus
percentage, paid at the time discretionary annual bonuses are paid to
still-employed executives of Playa Resorts. Further, Playa Resorts shall pay the
Additional Amount for a period of twelve (12) months following his date of
death. Mr. Wardinski’s estate shall not be entitled to receive any severance pay
or benefits or other amounts for termination due to his death other than as
provided in this Section 6(e)(i); and

(ii) In the event Mr. Wardinski’s employment terminates due to his Disability,
he shall be entitled to receive his Base Salary through the date he is
terminated due to his Disability. Mr. Wardinski also shall be entitled to
receive a pro-rata share of any Discretionary Annual Bonus to which he otherwise
would have been entitled under Section 4(b)(i) above for the calendar year in
which his employment terminates due to his Disability, paid at the time
discretionary annual bonuses are paid to still-employed executives of Playa
Resorts. Further, Playa Resorts shall pay the Additional Amount for a period of
twelve (12) months following the date of termination of his employment;
provided, however, that if such insurance coverage becomes available under
another group insurance plan during the twelve (12)-month period, payment of the
Additional Amount shall cease. Mr. Wardinski shall receive no severance pay or
benefits for termination due to his Disability other than as provided in this
Section 6(e)(ii).

(f) Non-Renewal or End of Employment Period. If either Mr. Wardinski or Playa
Resorts causes the Employment Period to end on December 31, 2019 by delivering a
Non-Renewal Notice to the other in accordance with Section 1 above, or if the
Employment Period automatically terminates on December 31, 2021, then
Mr. Wardinski shall only be entitled to receive the items referenced in
Section 6(a) above. In the event the Employment Period ends due to Non-Renewal
or the End of the Employment Period, then Mr. Wardinski shall be bound by the
Noncompetition provisions in Section 8 below for a period of six (6) months.
Mr. Wardinski shall receive six (6) months of Base Salary payable in six
(6) equal monthly installments subject to his execution without revocation of
the Separation Agreement in connection with a separation pursuant to this
Section 6(f) within thirty (30) days (or such longer period to the extent
required by applicable law) following Mr. Wardinski’s termination.

(g) Termination following Change in Control. If a Change in Control (as defined
below) occurs during the Employment Period, the following provisions shall
apply:

(i) Termination without Cause or for Good Reason. If Playa Resorts terminates
Mr. Wardinski’s employment without Cause or Mr. Wardinski terminates his
employment for Good Reason following a Change in Control, the termination shall
be treated as a termination pursuant to Section 6(c) above; provided, however,
that the Severance Payment shall be increased to 2.99 times Mr. Wardinski’s Base
Salary.

(ii) Termination within 60 Days following Change in Control or Partial Change in
Control. If Mr. Wardinski terminates his employment without Good Reason within
sixty (60) days following a Change in Control or Partial Change in Control, the
termination shall be treated as a termination pursuant to Section 6(c) above;
provided, however, that (A) the Severance Payment shall be limited to three
(3) months of Mr. Wardinski’s

 

7



--------------------------------------------------------------------------------

Base Salary, (B) no Additional Amounts or pro-rata Discretionary Annual Bonus
shall be due and (C) the Restricted Period (for purposes of the restriction on
competition described in Section 8(a) below) shall be limited to three
(3) months.

For purposes of this Agreement, a “Change in Control” means a (i) Change in
Ownership of Playa or Playa Resorts, (ii) Change in Ownership of Assets of Playa
Resorts or (iii) a Change in Effective Control of Playa, as described herein and
construed in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).

(A) A “Change in Ownership of Playa or Playa Resorts” shall occur on the date
that any Person acquires, or Persons Acting as a Group acquire, ownership of the
equity interests of Playa or Playa Resorts that, together with the stock held by
such Person or Group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the equity interests of Playa or
Playa Resorts. However, if any Person is, or Persons Acting as a Group are,
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the equity interests of Playa or Playa Resorts, the
acquisition of additional stock by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of Playa or Playa Resorts. An
increase in the percentage of equity interests owned by any Person, or Persons
Acting as a Group, as a result of a transaction in which Playa Resorts acquire
its equity interests in exchange for property shall be treated as an acquisition
of equity interests.

(B) A “Change in the Ownership of Assets of Playa Resorts” shall occur on the
date that any Person acquires, or Persons Acting as a Group acquire (or has or
have acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such Person or Persons) assets from Playa Resorts that
have a total gross fair market value equal to or more than eighty-five percent
(85%) of the total gross fair market value of all of the assets of Playa Resorts
immediately before such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of Playa Resorts, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets.

(C) A “Change in Effective Control of Playa” shall occur on the date more than
fifty percent (50%) of the members of the Playa Board are replaced during any
twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the existing members of the Playa Board.

The following rules of construction apply in interpreting the definition of
Change in Control:

(A) A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than employee benefit plans sponsored or maintained by Playa and by
entities controlled by Playa or an underwriter of the equity interests of Playa
in a registered public offering.

(B) Persons shall be considered to be “Persons Acting as a Group (or Group)” if
they are owners of a corporation that enters into a merger,

 

8



--------------------------------------------------------------------------------

consolidation, purchase or acquisition of stock or similar business transaction
with Playa. If a Person owns equity interests in both corporations that enter
into a merger, consolidation, purchase or acquisition of equity or similar
transaction, such holder is considered to be acting as a Group with other
holders only with respect to the ownership in that entity before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation. Persons shall not be considered to be acting as a Group
solely because they purchase assets of the same entity at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.

(C) For purposes of this definition, fair market value shall be determined by
the Playa Board.

(D) A Change in Control shall not include a transfer to a related person as
described in Code Section 409A.

(E) For purposes of this definition, Code Section 318(a) applies to determine
ownership. Equity underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for equity that is not substantially vested (as defined by Treasury
Regulation §§1.83-3(b) and (j)), the equity underlying the option is not treated
as owned by the individual who holds the option.

(F) An initial public offering of Playa or Playa Resorts securities shall not
constitute a Change in Control under this Agreement.

For purposes of this Agreement, a “Partial Change in Control” means any of the
following events: (i) a Change in Ownership of Playa or Playa Resorts,
determined in accordance with the definition of Change in Control immediately
above, except that twenty percent (20%) replaces fifty percent (50%) in the
definition of Change in Ownership of Playa or Playa Resorts; (ii) a Change in
Ownership of Assets of Playa Resorts, determined in accordance with the
definition of Change in Control immediately above, except that twenty percent
(20%) replaces eighty-five percent (85%) in the definition of Change in
Ownership of Assets of Playa Resorts; or (iii) a Change in Effective Control of
Playa, determined in accordance with the definition of Change in Control
immediately above, except that twenty percent (20%) replaces fifty percent
(50%) in the definition of Change in Effective Control of Playa.

(h) Separation Agreement Required for Severance Payments. No post-employment
payments by Playa Resorts relating to termination of employment under the
provisions of Section 6(c), (d), (e), (f) or (g) above shall commence until
Mr. Wardinski executes and delivers a Separation and General Release Agreement
(the “Separation Agreement”) in the form of attached Exhibit A in all material
respects and any applicable revocation period with respect to such release has
expired.

(i) Payments upon Separation. Notwithstanding any contrary payment provisions of
this Section 6, all payments in connection with a separation from service under
this Agreement shall be made as of the latest of the following dates: (i) the
sixtieth (60th) day following the termination of Mr. Wardinski’s employment and
his delivery without revocation of the executed

 

9



--------------------------------------------------------------------------------

Separation Agreement; (ii) to the extent required under Section 11(b) below, the
first business day that is six (6) months following Mr. Wardinski’s separation
from service; or (iii) the payment date required under the terms of any deferred
compensation plan subject to the requirements of Code Section 409A. Amounts
otherwise payable prior to these dates shall be delayed pursuant to this
provision. Mr. Wardinski shall not retain the ability to elect the tax year of
any payments under the Separation Agreement and to the extent any payment could
be made in one (1) of two (2) tax years, such payment shall be made in the later
tax year. All payments under this Agreement shall be subject to all applicable
federal, state and local tax withholding.

(j) Cooperation. Following Mr. Wardinski’s termination or resignation,
Mr. Wardinski shall assist and cooperate with Playa Resorts and the Playa
Affiliates in the orderly transition of work to others if so requested by Playa
Resorts or the Playa Affiliates. Mr. Wardinski shall cooperate with Playa
Resorts and the Playa Affiliates and be responsive to requests for information
by any of them relating to their respective business matters about which
Mr. Wardinski may have information or knowledge and reasonably assist Playa
Resorts and the Playa Affiliates, as the case may be, with any litigation,
threatened litigation or arbitration proceeding relating to Playa Resorts’ or
any Playa Affiliate’s business as to which business Mr. Wardinski had relevant
knowledge, and Playa Resorts shall reimburse Mr. Wardinski for reasonable costs,
including attorneys’ fees and expenses, actually incurred by Mr. Wardinski in
connection with such assistance.

 

7. Confidentiality

(a) Definition of Proprietary Information. Mr. Wardinski acknowledges that he
may be furnished or may otherwise receive or have access to confidential
information which relates to Playa Resorts’ or a Playa Affiliate’s past, present
or future business activities, strategies, services or products, research and
development; financial analysis and data; improvements, inventions, processes,
techniques, designs or other technical data; profit margins and other financial
information; fee arrangements; terms and contents of leases, asset management
agreements and other contracts; tenant and vendor lists or other compilations
for marketing or development; confidential personnel and payroll information; or
other information regarding administrative, management, financial, marketing,
leasing or sales activities of Playa Resorts or any Playa Affiliates or of a
third party which provided proprietary information to either or both on a
confidential basis. All such information, including any materials or documents
containing such information, shall be considered by Playa Resorts, the Playa
Affiliates and Mr. Wardinski as proprietary and confidential information of
Playa Resorts and the Playa Affiliates (the “Proprietary Information”).

(b) Exclusions. Notwithstanding the foregoing, Proprietary Information shall not
include (i) information disseminated by Playa Resorts or Playa Affiliates on a
non-confidential basis to third parties in the ordinary course of business;
(ii) information in the public domain not as a result of a breach of any duty by
Mr. Wardinski or any other person; or (iii) information that Playa Resorts or
Playa Affiliates, as the case may be, does not consider confidential.

(c) Obligations. Both during the Employment Period and after termination of his
employment for any reason, including Non-Renewal (the “Nondisclosure Restricted
Period”), Mr. Wardinski shall preserve and protect the confidentiality of the
Proprietary Information and all physical forms thereof, whether disclosed to him
before this Agreement is signed or afterward. In addition, Mr. Wardinski shall
not (i) disclose or disseminate the Proprietary Information to any third party,
including employees of Playa Resorts or Playa Affiliates without a legitimate
business need to know; (ii) remove the Proprietary Information from Playa
Resorts’ or any of the

 

10



--------------------------------------------------------------------------------

Playa Affiliate’s premises without a valid business purpose; or (iii) use the
Proprietary Information for his own benefit or for the benefit of any third
party, in each of the foregoing cases during the Nondisclosure Restricted
Period.

(d) Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”)

(i) Notwithstanding any other provision of this Agreement, Mr. Wardinski shall
not be held criminally or civilly liable under any federal or state trade secret
law for any disclosure of a trade secret that:

(A) is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

(B) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

(ii) Notwithstanding any other provision of this Agreement, if Mr. Wardinski
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Mr. Wardinski may disclose the Company’s trade secrets to
Mr. Wardinski’s attorney and use the trade secret information in the court
proceeding if Mr. Wardinski:

(A) files any document containing the trade secret under seal; and

(B) does not disclose the trade secret, except pursuant to court order.

(e) Return of Proprietary Information. Mr. Wardinski acknowledges that all the
Proprietary Information pre-existing, used or generated during the course of his
employment by Playa Resorts and his performance of the Playa Appointments is the
property of Playa Resorts and the Playa Affiliates, as the case may be, and
Mr. Wardinski holds and uses such as a trustee for Playa Resorts or the Playa
Affiliates and subject to Playa Resorts’ and the Playa Affiliates’ sole control.
Mr. Wardinski shall deliver to Playa Resorts or the Playa Affiliates, as
applicable, all documents and other tangibles (including diskettes and other
storage media) containing the Proprietary Information (x) at any time upon
request by the Playa Resorts Board or the applicable Playa Affiliate during his
Employment Period and (y) immediately upon termination of the Employment Period.

 

8. Noncompetition

The following definitions shall apply for the purpose of this Section 8:

(i) “Competing Business” shall mean (a) acting as an owner or a lessee of
hotels, convention facilities, conference centers or similar facilities;
(b) asset or operational management for hotels, convention facilities,
conference centers or similar facilities, or (c) any other business that Playa
Resorts or Playa Affiliates conducts or contemplates under such business plans
as of the date of termination of the Employment Period. Notwithstanding any
provision to the contrary in this Agreement, Competing Business shall exclude:
Mr. Wardinski’s ownership of five percent (5%) or less of the outstanding stock
of any publicly traded corporation or other entity; or of an equity interest in
any other entity approved by the Playa Resorts Board and listed on Exhibit B
hereto; or Mr. Wardinski’s service on the Board of Directors of any Playa
Affiliate.

 

11



--------------------------------------------------------------------------------

(ii) “Customer” shall mean any hotel, conference center, lodging business, or
real estate investment trust with which Playa Resorts or Playa Affiliates has an
existing lease, sublease, or management contract.

(iii) “Prospective Customer” shall mean any person or entity to whom
Mr. Wardinski or Playa Resorts or any of the Playa Affiliates sent or delivered
a written sales or servicing proposal, quote or contract, or with whom
Mr. Wardinski or Playa Resorts or any of the Playa Affiliates had business
contact for the purpose of developing that person or entity into a customer of
Playa Resorts or a Playa Affiliate.

(iv) “Restricted Area” shall mean within Mexico, the Dominican Republic and any
other geographic area included in Playa Resorts’ and any Playa Affiliate’s
business plans during the Employment Period.

(v) “Restricted Period” shall mean the Employment Period and a period of
eighteen (18) months (six (6) months in the case of a non-renewal or expiration
pursuant to Section 6(f) above, twelve (12) months following a Change in Control
termination pursuant to Section 6(g)(i) above, and three (3) months following a
Change in Control termination pursuant to Section 6(g)(ii) above) following the
expiration, resignation or termination of Mr. Wardinski’s employment.

(vi) “Solicit” shall mean to knowingly solicit, call upon, or initiate
communications or contacts with a person or entity for the purpose of developing
or continuing a business relationship.

(a) Restriction on Competition. During the Restricted Period, Mr. Wardinski
shall not engage, directly or indirectly, either individually or through another
person or entity, whether as an owner, employee, consultant, partner, principal,
agent, representative, stockholder or otherwise, of, in, to or for any Competing
Business in the Restricted Area; provided, however, that Mr. Wardinski may own
less than five percent (5%) of the outstanding stock of any publicly traded
corporation that engages in a Competing Business.

(b) Non-Solicitation of Customers. During the Restricted Period, Mr. Wardinski
shall not Solicit, directly or indirectly, on his own behalf or on behalf of any
other person(s), any Customer or Prospective Customer of Playa Resorts or any of
the Playa Affiliates for any line of business that Playa Resorts or Playa
Affiliates conducts or plans to conduct as of the date of Mr. Wardinski’s
termination of employment for the purpose of conducting, marketing or providing
for a Competing Business.

(c) Non-Solicitation of Employees. During the Restricted Period, Mr. Wardinski
shall not, directly or indirectly, solicit or employ or cause any business,
other than an affiliate of Playa Resorts or Playa, to solicit or employ any
person who is then or was at any time during the two (2)-year period prior to
Mr. Wardinski’s termination as an employee of Playa Management or any of the
Playa Affiliates and who is at the time of such employee’s separation from Playa
Resorts or Playa Affiliates, a director, vice president, senior vice president,
executive vice president or similar position of Playa Resorts or any of the
Playa Affiliates, except to the extent that such action is undertaken in the
ordinary course of hiring practices (e.g., an employment solicitation that is
transmitted generally to the public or in the industry, rather than one that is
targeted directly to any such Playa Resorts or Playa Affiliates’ employee).

 

12



--------------------------------------------------------------------------------

(d) Acknowledgement. Mr. Wardinski acknowledges that he will acquire much
Proprietary Information concerning the past, present and future business of
Playa Resorts and the Playa Affiliates as the result of his employment with
Playa Resorts and performance of the Playa Appointments, as well as access to
the relationships between Playa Resorts, and the Playa Affiliates and their
respective clients and employees. Mr. Wardinski further acknowledges that the
business of Playa Resorts and the Playa Affiliates is very competitive and that
competition by him in that business during the Employment Period and the
Restricted Period would severely injure Playa Resorts and the Playa Affiliates,
as the case may. Mr. Wardinski understands that the restrictions contained in
this Section 8 are reasonable and are required for Playa Resorts’ and the Playa
Affiliates’ legitimate protection, and do not unduly limit his ability to earn a
livelihood.

(e) Severability. If any court determines that any provision of this Section 8
is invalid or unenforceable, the remainder of this Section 8 shall not thereby
be affected and shall be given full effect, without regard to the invalid
portion. In addition, if any court or arbitrator construes any portion of this
Section 8 to be unenforceable because of the duration of such provision or the
area covered thereby, such court shall have the power to reduce the duration or
area of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. This Section 8, as so amended, shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein.

(f) Breach of Restrictive Covenants. Notwithstanding any arbitration provisions
contained in this Agreement, Playa Resorts and the Playa Affiliates shall have
the right and remedy to have the provisions of this Section 8 specifically
enforced by a court of competent jurisdiction without any requirement to first
seek a remedy through arbitration, including by temporary or permanent
injunction, it being acknowledged and agreed that any such violation may cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. The Company shall also have the right to seek
damages for any breach of this Section 8.

(g) Successors and Assigns. Playa Resorts and its successors and assigns may
enforce these restrictive covenants.

 

9. Employee Representations

Mr. Wardinski represents and warrants to Playa Resorts and to Playa that he is
aware of the essential functions of duties set forth in Section 2 above, and
that he is able to perform all of the essential functions of CEO and the Playa
Appointments with or without a reasonable accommodation under the law. Further,
except as otherwise identified in this Agreement, Mr. Wardinski is not now under
any obligation of a contractual or other nature to any person, business or other
entity which is inconsistent or in conflict with this Agreement or which would
prevent him from performing his obligations under this Agreement.

 

10. Arbitration

(a) Any disputes or claims between Playa Resorts or Playa and Mr. Wardinski in
any way concerning Mr. Wardinski’s employment as CEO or his performance of the
Playa Appointments, respectively, the termination of his employment hereunder or
Playa

 

13



--------------------------------------------------------------------------------

Appointments, a breach of this Agreement, its enforcement or any other matter
relating thereto shall be submitted at the initiative of either party to
mandatory arbitration in the Commonwealth of Virginia before a single arbitrator
under the Federal Arbitration Act and pursuant to the Commercial Arbitration
Rules of the American Arbitration Association, or its successor, then in effect.
The decision of the arbitrator shall be rendered in writing, shall be final, and
may be entered as a judgment in any court in the Commonwealth of Virginia or
elsewhere. The parties irrevocably consent to the jurisdiction of the federal
and state courts located in Virginia for this purpose. Each party shall be
responsible for its or his own costs incurred in such arbitration and in
enforcing any arbitration award, including attorneys’ fees and expenses.

(b) Notwithstanding the foregoing, Playa Resorts or Playa, in either case in its
sole and absolute discretion, may bring an action in any court of competent
jurisdiction to seek injunctive relief, for damages and such other relief as
Playa Resorts or Playa shall elect to enjoin, enforce or seek recovery for the
breach of Mr. Wardinski’s covenants under this Agreement. Such covenants shall
be construed as agreements independent of any other provisions of this Agreement
and the existence of any claim or cause of action Mr. Wardinski may have against
Playa Resorts or Playa, whether based on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Playa Resorts or Playa of such
covenants.

 

11. Miscellaneous

(a) Parachute Payments. In the event that (i) any severance payment, insurance
benefits, accelerated vesting, pro-rated bonus or other benefit payable to
Mr. Wardinski shall constitute a “parachute payment” within the meaning of Code
Section 280G (“Parachute Payment”) and be subject to the excise tax imposed by
Code Section 4999 (the “Excise Tax”), and (ii) if the payments to Mr. Wardinski
were reduced to the minimum extent necessary so that such payments did not
constitute Parachute Payments, the net benefits retained by Mr. Wardinski after
the deduction of any federal, state or local income taxes would be greater than
the net benefits retained by Mr. Wardinski if there was no such reduction after
the deduction of Excise Tax and any federal, state or local income taxes, then
such payments shall be so reduced. Such reduction shall be accomplished in any
manner deemed appropriate by Playa Resorts after consultation with
Mr. Wardinski. For purposes of making the foregoing determination: (1) Parachute
Payments provided under arrangements with Mr. Wardinski other than this
Agreement, if any, shall be taken into account in determining the total amount
of Parachute Payments received by Mr. Wardinski so that the amount of Parachute
Payments that are attributable to provisions of this Agreement is maximized; and
(2) Mr. Wardinski shall be deemed to pay federal, state and local income taxes
at the highest marginal rate of taxation for Mr. Wardinski’s taxable year in
which the Parachute Payments are includable in Mr. Wardinski’s income for
purposes of federal, state and local income taxation. The determination of
whether the Excise Tax is payable, and the amount of any reduction necessary to
make the Excise Tax not payable, as well as whether such a reduction would
result in greater after-tax benefits to Mr. Wardinski, shall be made in writing
in good faith by a nationally-recognized independent certified public accounting
firm approved by Playa Resorts and Mr. Wardinski, such approval not to be
unreasonably withheld (the “Accounting Firm”). For purposes of making the
calculations required by this Section 11(a), to the extent not otherwise
specified herein, reasonable assumptions and approximations may be made with
respect to applicable taxes and reasonable, good faith interpretations of the
Code may be relied upon. Playa Resorts and Mr. Wardinski shall furnish such
information and documents as may be reasonably requested in connection with the
performance of the calculations under this Section 11(a). Playa Resorts shall
bear all costs incurred in connection with the performance of the calculations
contemplated by this Section 11(a).

 

14



--------------------------------------------------------------------------------

(b) Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, in-kind benefits and reimbursements provided under this Agreement
shall be provided in accordance with the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv), such that any in-kind benefits and reimbursements
provided under this Agreement during any calendar year shall not affect in-kind
benefits or reimbursements to be provided in any other calendar year, other than
an arrangement providing for the reimbursement of medical expenses referred to
in Code Section 105(b), and any in-kind benefits and reimbursements shall not be
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Mr. Wardinski and, if timely submitted, reimbursement payments
shall be promptly made to Mr. Wardinski following such submission, but in no
event later than December 31st of the calendar year following the calendar year
in which the expense was incurred. In no event shall Mr. Wardinski be entitled
to any reimbursement payments after December 31st of the calendar year following
the calendar year in which the expense was incurred.

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to Mr. Wardinski pursuant to
the severance pay provisions of Section 6 above and the parachute payment
provisions of Section 11(a) above are intended to be exempt from treatment as
nonqualified deferred compensation under Code Section 409A to the maximum extent
permitted by the Code and applicable Treasury Regulations, including exemptions
under Treasury Regulation Section 1.409A-1(b)(9) (separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (short-term deferrals). If
Mr. Wardinski is treated as a “specified employee” (as determined by the Playa
Resorts in its discretion in accordance with applicable regulations under Code
Section 409A) at the time of his separation from service (within the meaning of
Code Section 409A) from Playa Resorts and each employer treated as a single
employer with Playa Resorts under Code Section 414(b) or (c) (provided that in
applying such Sections and in accordance with the rules of Treasury Regulations
Section 1.409A-1(h)(3), the language “at least 50 percent” shall be used instead
of “at least 80 percent”) and if any amounts of nonqualified deferred
compensation (within the meaning of Code Section 409A) are payable under this
Agreement by reason of Mr. Wardinski’s separation from service, then payment of
the amounts so treated as nonqualified deferred compensation which would
otherwise be payable during the six (6)-month period following Mr. Wardinski’s
separation from service shall be delayed until the earlier of (i) the first
business day which is at least six (6) months and one (1) day following the date
of such separation from service, (ii) the death of Mr. Wardinski, or (iii) such
earlier date on which payment is permitted under Code Section 409A(a)(2)(B), and
such payment shall be increased for delayed payment based on a crediting rate of
the applicable federal short-term rate under Code Section 1274(d) (as determined
on the date(s) payment(s) would have otherwise been made) from the date
payment(s) would have otherwise been made without regard to this provision and
the date payment is actually made. Any series of payments due under this
Agreement, other than a payment which is a life annuity, shall for all purposes
of Code Section 409A be treated as a series of separate payments and not as a
single payment. If any amount otherwise payable under this Agreement by reason
of a termination of employment from Playa Resorts is treated as nonqualified
deferred compensation (within the meaning of Code Section 409A), then instead of
making such payment upon occurrence of the termination of employment, such
payment shall be made at such time as Mr. Wardinski has a separation from
service (within the meaning of Code Section 409A) from Playa Resorts and each
employer treated as a single employer with Playa Resorts, as determined above.

(c) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United

 

15



--------------------------------------------------------------------------------

States Postal Service, by registered or certified mail, postage prepaid or
(iii) in the case of facsimile transmission or delivery by nationally recognized
overnight deliver service, when received, addressed as follows:

 

  (i) If to Playa Resorts, to:

Playa Resorts Management, LLC

3950 University Drive

Suite 301

Fairfax, Virginia 22030

Attention: General Counsel

Fax No. 571-529-6091

With a copy to:

Playa Hotels & Resorts, B.V.

 

  (ii) If to Mr. Wardinski, to:

Mr. Bruce D. Wardinski

Address on file

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

(d) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

(f) Amendment. This Agreement may be amended or modified only after approval by
the Playa Resorts Board and by a written instrument executed by both Playa
Resorts and Mr. Wardinski.

(g) Governing Law. This Agreement shall be construed, interpreted, and enforced
in accordance with the laws of the Commonwealth of Virginia, without regard to
its conflicts of laws principles.

(h) Successors and Assigns; Change in Control. This Agreement shall be binding
upon and inure to the benefit of both parties, and to Playa with respect to
Section 12 below, and each of their respective successors and assigns, including
any entity with which or into which Playa Resorts or Playa may be merged or
which may succeed to its assets or business or any entity to which Playa Resorts
or Playa may assign its rights and obligations under this Agreement; provided,
however, that the obligations of Mr. Wardinski are personal and shall not be
assigned or delegated by him.

(i) Waiver. No delays or omission by Playa Resorts or Playa (with respect to
Section 12 below) or Mr. Wardinski in exercising any right under this Agreement
shall operate

 

16



--------------------------------------------------------------------------------

as a waiver of that or any other right. A waiver or consent given by Playa
Resorts or Playa, as the case may be, or Mr. Wardinski on any one (1) occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion.

(j) Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(k) Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(l) Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.

(m) Survival. The provisions of Sections 7 through 12 of this Agreement shall
survive any termination of Mr. Wardinski’s employment.

 

12. Playa Appointments

(a) Mr. Wardinski’s appointment as Playa CEO and Playa Chairman of the Board
shall continue until terminated as provided herein.

(b) Mr. Wardinski shall devote such business time, attention, skill and effort
to the performance of his duties necessary to serve as Playa CEO and Playa
Chairman of the Board. Mr. Wardinski shall report to the Playa Board, who shall
have the final and exclusive authority to direct, control and supervise the
activities of Mr. Wardinski as Playa CEO and Playa Chairman of the Board.
Mr. Wardinski shall perform his duties to the best of his ability, shall adhere
to Playa’s published policies and procedures, and shall use his best efforts to
promote Playa’s interests, reputation, business and welfare. Mr. Wardinski shall
serve in fiduciary relationship to Playa.

(c) Playa and Mr. Wardinski shall resolve any disputes relating to this
Agreement pursuant to Section 10 above.

(d) Notice to Playa under this Agreement shall be to:

Playa Hotels and Resorts B.V.

3950 University Drive

Suite 301

Fairfax, Virginia 22030

Attention: General Counsel

Fax No. 571-529-6091

 

17



--------------------------------------------------------------------------------

With a copy to:

Playa Hotels and Resorts B.V.

3950 University Drive

Suite 301

Fairfax, Virginia 22030

Attention: Chief Financial Officer

Fax No. 571-529-6091

 

13. Approvals

The effectiveness of this Agreement is subject to the approval of the Playa
Board. Delivery of this Agreement executed by Playa Resorts and Playa to
Mr. Wardinski shall be deemed conclusive evidence of such approval and upon such
approval this Agreement shall be deemed effective as of the Effective Date.

 

14. No Other Employment or Compensation

Mr. Wardinski (x) represents and warrants to Playa Resorts and the other Playa
Affiliates that, and (y) agrees that during the Employment Period, (a) he is not
and shall not be a party to any employment agreement or directly or indirectly
involved in any employment or consulting arrangement or relationship with Playa
Resorts or any other Playa Affiliate, except for this Agreement and as expressly
permitted hereunder, and (b) he is not and shall not be directly or indirectly
receiving any compensation, fees or payments of any other kind in exchange for
any employment, consulting or other services provided to Playa Resorts or any
other Playa Affiliate, except as provided under this Agreement and as expressly
permitted hereunder.

[Signatures follow on next page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Agreement
Date.

 

BRUCE D. WARDINSKI     PLAYA RESORTS MANAGEMENT, LLC

/s/ Bruce D. Wardinski

    By:  

    /s/ Alex Stadlin

          Alex Stadlin           Its Authorized Representative     By:  

    /s/ Larry Harvey

          Larry Harvey           Its Authorized Representative

PLAYA HOTELS & RESORTS, B.V., signs below solely (i) for the purpose of
evidencing its agreement to be bound by the terms and conditions of Section 12
of this Agreement and (ii) as conclusive evidence that this Agreement has been
approved by the Playa Board:

 

PLAYA HOTELS & RESORTS, B.V. Sign Name:  

/s/ Stephen Millham

Print Name:   Stephen Millham

Title:   Board Member

 

19



--------------------------------------------------------------------------------

Exhibit A

Sample Separation and General Release Agreement

This Separation Agreement (“Agreement”) is entered as of
                            , between Bruce D. Wardinski (hereinafter referred
to as “Executive”) and Playa Resorts Management, LLC, a Delaware limited
liability company and Playa Hotel & Resorts, B.V., a Dutch Company, (hereinafter
collectively referred to as the “Company”). Executive and the Company
collectively are referred to as the “Parties,” and individually are referred to
as a “Party.”

RECITALS

WHEREAS, Executive was employed by the Company pursuant to the terms of
employment agreement dated             , 2016 (the “Employment Agreement”); and

WHEREAS, Executive’s employment has terminated effective                     
pursuant to Section                      of the Employment Agreement; and

WHEREAS, Executive is entitled to certain post-termination payments contingent
upon his execution of this Agreement; and

NOW, THEREFORE, in consideration of the promises, the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1. Adoption of Recitals. The Parties hereto adopt the above recitals as being
true and correct, and they are incorporated herein as material parts of this
Agreement.

2. Severance Benefits.

a. Provided that Executive signs and returns this Agreement to the Company
without revoking it, and complies with the material terms of this Agreement, the
Company will provide the following Severance Benefits:                     
pursuant to Section 6     of the Employment Agreement.

b. Payments upon Separation. All payments in connection with a separation from
service under this Agreement shall be made as of the latest of the following
dates: (i) the sixtieth (60th) day following the termination of Executive’s
employment and his delivery without revocation of the executed Agreement;
(ii) to the extent required under Section 11(a) of the Employment Agreement, the
first business day that is six (6) months following Executive’s separation from
service; or (iii) the payment date required under the terms of any deferred
compensation plan subject to the requirements of the Internal Revenue Code
(“Code”) Section 409A. Amounts otherwise payable prior to these dates shall be
delayed pursuant to this provision. Executive shall not retain the ability to
elect the tax year of any payments under this Agreement and to the extent any
payment could be made in one (1) of two (2) tax years, such payment shall be
made in the later tax year. All payments under this Agreement shall be subject
to all applicable federal, state and local tax withholding.

 

1



--------------------------------------------------------------------------------

c. Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, in-kind benefits and reimbursements provided under this Agreement
shall be provided in accordance with the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv), such that any in-kind benefits and reimbursements
provided under this Agreement during any calendar year shall not affect in-kind
benefits or reimbursements to be provided in any other calendar year, other than
an arrangement providing for the reimbursement of medical expenses referred to
in Code Section 105(b), and any in-kind benefits and reimbursements shall not be
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
promptly made to Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred.

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to the
severance pay provisions of Section 6 of the Employment Agreement and the
parachute payment provisions of Section 11(a) of the Employment Agreement are
intended to be exempt from treatment as nonqualified deferred compensation under
Code Section 409A to the maximum extent permitted by the Code and applicable
Treasury Regulations, including exemptions under Treasury Regulation
Section 1.409A-1(b)(9) (separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (short-term deferrals). If Executive is treated as a “
specified employee ” (as determined by the Company in its discretion in
accordance with applicable regulations under Code Section 409A) at the time of
his separation from service (within the meaning of Code Section 409A) from the
Company and each employer treated as a single employer with the Company under
Code Section 414(b) or (c) (provided that in applying such Sections and in
accordance with the rules of Treasury Regulations Section 1.409A-1(h)(3), the
language “at least 50 percent” shall be used instead of “at least 80 percent”)
and if any amounts of nonqualified deferred compensation (within the meaning of
Code Section 409A) are payable under this Agreement by reason of Executive’s
separation from service, then payment of the amounts so treated as nonqualified
deferred compensation which would otherwise be payable during the six (6)-month
period following Executive ’s separation from service shall be delayed until the
earlier of (i) the first business day which is at least six (6) months and one
(1) day following the date of such separation from service, (ii) the death of
Executive, or (iii) such earlier date on which payment is permitted under Code
Section 409A(a)(2)(B), and such payment shall be increased for delayed payment
based on a crediting rate of the applicable federal short-term rate under Code
Section 1274(d) (as determined on the date(s) payment(s) would have otherwise
been made) from the date payment(s) would have otherwise been made without
regard to this provision and the date payment is actually made. Any series of
payments due under this Agreement, other than a payment which is a life annuity,
shall for all purposes of Code Section 409A be treated as a series of separate
payments and not as a single payment. If any amount otherwise payable under this
Agreement by reason of a termination of employment from the Company is treated
as nonqualified deferred compensation (within the meaning of Code Section 409A),
then instead of making such payment upon occurrence of the termination of
employment, such payment shall be made at such time as Executive has a
separation from service (within the meaning of Code Section 409A) from the
Company and each employer treated as a single employer with the Company, as
determined above.

3. Release. In consideration of the Severance Benefits, Executive hereby fully,
forever, irrevocably and unconditionally releases, remises and discharges Playa
Resorts

 

2



--------------------------------------------------------------------------------

Management, LLC, Playa Hotel & Resorts, B.V., Playa Management USA, LLC, and
their related affiliates, subsidiaries, parents, predecessors, and successors,
and all of their respective past and present officers, directors, stockholders,
partners, members, executives, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties,
including, but not limited to, any and all claims arising out of or relating to
Executive’s employment with and/or separation from the Company, including, but
not limited to, all claims under Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act of 1990, the Age Discrimination in Employment
Act, the Genetic Information Nondiscrimination Act of 2008, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act,
Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002, the
Rehabilitation Act of 1973, Executive Order 11246, Executive Order 11141, the
Fair Credit Reporting Act, Sections 1981 and 1983 of the Civil Rights Act of
1866, Sections 1981 through 1988 of Title 42 of the United States Code, as
amended, the Immigration Reform and Control Act, the Equal Pay Act, any local,
state, federal or foreign whistleblower statute, regulation, ordinance or law,
including the Florida Whistleblower Act of 1986 and 1991, the Fair Labor
Standards Act, the Consolidated Omnibus Reconciliation Act, the Occupational
Safety and Health Act, the Fair Credit Reporting Act, the Older Workers’
Benefits Protection Act, and the Executive Retirement Income Security Act of
1974, the Florida Civil Rights Act, the Virginia Human Rights Act, the
Virginians with Disabilities Act, the Virginia Equal Pay Act, the Virginia
Genetic Testing Law, the Virginia Occupational Safety and Health Act, the
Virginia Minimum Wage Act, the Virginia Payment of Wage Law, the Virginia Right
to Work Law, all as amended; any foreign, federal, state and/or local law,
statute, regulation or ordinance prohibiting discrimination, retaliation and/or
harassment or governing wage or commission payment claims; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, and any claim or damage arising out of Executive’s
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above. Executive understands that, by
releasing all of Executive’s legally waivable claims, known or unknown, against
the Released Parties, Executive is releasing all of Executive’s rights to bring
any claims against any of them based on any actions, decisions or events
occurring through the date Executive signs this Agreement including the terms
and conditions of Executive’s employment and the termination of Executive’s
employment.

Nothing in this Agreement shall be construed to prohibit Executive from
contacting, filing a charge or participating in any proceeding or investigation
by the U.S. Equal Employment Opportunity Commission (the “EEOC”), the Department
of Labor (the “DOL”), the National Labor Relations Board (the “NLRB”), or other
government agency. Notwithstanding the foregoing, Executive agrees to waive any
right to recover monetary damages in any charge, complaint, or lawsuit filed by
Executive or on Executive’s behalf.

4. Continuing Obligations. Executive acknowledges and reaffirms Executive’s
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that Executive acquired during the course of
Executive’s employment with the Company, including, but not limited to, any
non-public information concerning the Company’s

 

3



--------------------------------------------------------------------------------

business affairs, business prospects, and financial condition. Executive further
acknowledges and reaffirms Executive’s obligations set forth in the Sections 7
and 8 of the Employment Agreement, which remain in full force and effect.

5. Cooperation. Following Executive’s termination or resignation, Executive
shall assist and cooperate with the Company in the orderly transition of work to
others if so requested by the Company. Executive shall cooperate with the
Company and be responsive to requests for information relating to business
matters about which Executive may have information or knowledge and reasonably
assist the Company, as the case may be, with any litigation, threatened
litigation or arbitration proceeding relating to the Company’s business as to
which business Executive had relevant knowledge, and the Company shall reimburse
Executive for reasonable costs, including attorneys’ fees and expenses, actually
incurred by Executive in connection with such assistance.

6. Non-disparagement. Executive understands and agrees that as a condition for
the consideration herein described, Executive shall not make any false,
disparaging or derogatory statements to any person or entity, including any
media outlet, regarding the Company or any of its affiliates, subsidiaries,
directors, officers, Executives, agents or representatives or about the
Company’s or its subsidiaries’ business affairs and/or financial condition.
Executive understands and agrees that Executive’s commitment not to defame,
disparage, or impugn Company’s reputation constitutes a willing and voluntary
waiver of Executive’s rights under the First Amendment of the United States
Constitution and other laws. However, these non-disparagement obligations, do
not limit Executive’s ability to truthfully communicate with the EEOC, DOL, NLRB
and comparable state or local agencies or departments whether such communication
is initiated by Executive or in response to the government.

7. Amendment and Waiver. This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties hereto. This Agreement is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators. No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

8. Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.

9. Nature of Agreement. Executive understands and agrees that this Agreement is
a separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

10. Acknowledgments. Executive acknowledges that Executive has been given at
least 21 days to consider this Agreement, and that the Company advised Executive
to consult with an attorney of Executive’s own choosing prior to signing this
Agreement. Executive understands that Executive may revoke this Agreement for a
period of seven (7) days after Executive signs this Agreement by notifying the
Company’s General Counsel, in writing, and the

 

4



--------------------------------------------------------------------------------

Agreement shall not be effective or enforceable until the expiration of the
Revocation Period. Executive understands and agrees that by entering into this
Agreement, Executive is waiving any and all rights or claims Executive might
have under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, and that Executive has received consideration
beyond that to which Executive was previously entitled.

11. Tax Provision. In connection with the separation benefits to be provided to
Executive pursuant to the Employment Agreement, the Company shall withhold and
remit to the tax authorities the amounts required under applicable law, and
Executive shall be responsible for any and all applicable taxes with respect to
such payments under applicable law. Executive acknowledges that Executive is not
relying upon the advice or representation of the Company with respect to the tax
treatment of any of the payments set forth in the Employment Agreement.

12. Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Agreement, and that Executive fully understands
the meaning and intent of this Agreement. Executive states and represents that
Executive had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. Executive further states and represents that
Executive has carefully read this Agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof and
signs Executive’s name of Executive’s own free act.

13. Entire Agreement. This Agreement and Sections 7 through 12 of the Employment
Agreement, which survive termination of Executive’s employment with the Company,
contain and constitute the entire understanding and agreement between Executive
and the Company and supersede and cancel any other previous oral and written
negotiations, agreements, and commitments between the Parties.

14. Arbitration.

a. Any disputes or claims between the Company and Executive in any way
concerning Executive’s employment as CEO or his performance of the Playa
Appointments, respectively, the termination of his employment under the
Employment Agreement or Playa Appointments, a breach of this Agreement, its
enforcement or any other matter relating thereto shall be submitted at the
initiative of either Party to mandatory arbitration in the Commonwealth of
Virginia before a single arbitrator under the Federal Arbitration Act and
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association, or its successor, then in effect. The decision of the arbitrator
shall be rendered in writing, shall be final, and may be entered as a judgment
in any court in the Commonwealth of Virginia or elsewhere. The Parties
irrevocably consent to the jurisdiction of the federal and state courts located
in Virginia for this purpose. Each Party shall be responsible for its or his own
costs incurred in such arbitration and in enforcing any arbitration award,
including attorneys’ fees and expenses.

b. Notwithstanding the foregoing, the Company in its sole and absolute
discretion, may bring an action in any court of competent jurisdiction to seek
injunctive relief, for damages and such other relief as the Company shall elect
to enjoin, enforce or seek recovery for the breach of Executive’s covenants
under the Employment Agreement. Such covenants shall be construed as agreements
independent of any other provisions of the Employment Agreement and the
existence of any claim or cause of action Executive may have against the
Company, whether based on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Agreement
Date.

 

BRUCE D. WARDINSKI     PLAYA RESORTS MANAGEMENT, LLC

 

    By:  

 

    Print Name:     Title:     PLAYA HOTELS & RESORTS, B.V.     By:  

 

    Print Name:     Title:

 

6



--------------------------------------------------------------------------------

Exhibit B

Approved Equity Interests

(under Section 8(i)):

None

 

1